                                Nos. 18-1550 and 18-1810

                                                                                       nr 1;0
                                                                                            L i [l
                                                                                               !

                          IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE SEVENTH CIRCUIT
                                                                                                     -'

ROGER ALLEN COSE,                                            APPELLANT'S NOTICE A~,M01'ION
                                                             FOR APPEAL
                 Plaintiff-Appellant,

        - vs -                                               Case No.: 14-cv-540-Jd~

BELINDA SCHRUBBE,

                 Defendant.


                     APPELLANT'S MOTION FOR APPEAL ON PLAINTIFF'S
                       FO~1AL REQUEST FOR LEGAL COUNSEL DENIED BY
                      WESTERN DISTRICT OF WISCONSIN DISTRICT COURT


        Notice   is hereby ':Jiventhat the plaintiff-a~",ellant, RO':JerAllen Cose.

res",ectfully moves      the Court for an order "rant in,; to vacate            the district

court Jud~ment and 9rant plaintiff-ap~ellant              formal re~uest for district court

to ",rovide le"al counsel in the above mention case.

1.      Plaintiff-Apt'811ant    1st     formal   r~uest     for   assistance   in recruitin~

counsel was 12/15/2015, Dkt. 5. formal re~uest was denied on 12/22/15 Dkt. 6.

see: "Order" dated 12-22-2015, •••• 5-6 B. Plaintiff's fot.nldlrec;uest for le,;al

counsel.

2.      Plaintiff-A",pellant 2nd re';.uest for assistance           in recruitin,; counseL

dated A",ril 2, 2019. Dkt. 94, was denied on A~ril 26. 2019, see Order dated

April 26. 2019.

3.   The unforeseen circumstances         that arise and which preclude access to the

law library and use of computer le~al research, such as shortage of staff or

unanticipated      situations   that    re';.uirethe assistance       of the staff who are

assi':Jnedto supervise the law library area, and are resuired to close the law

library until further notice. precludir8 needed res~arch time. Extra law time

in only granted to plaintiff(s)           that have a court date scheduled         within 30

days.
4.     Plaintiff     was UnjUstll attacked by a fellow inmate in 2014. Plaintiff                         is

nowle"ally blind in left e1e, plaintiff                     has no iris   in left eye and only .-art

of a lens. Plaintiff             has a contact.        but usin" it and lookin~ throu~h it,              is

like being in a fog. The constant workins in the dark has put a strain                                  on

plaintiff's         right     eye, because of no iris,          too muchlight       causes headaches.

and to cover up the bad eye,                    is    even worse, by iJuttin"           more strain     on

plaintiff's         right     eye, trying     to read print.      Plaintiff     now has bi-focal for

left eye, plus the glasses and plaintiff's                    right eye now has tri-focals,            both

eyes have floaters              in them, plaintiff          has to have dark tint           "lasses,    to

protect eye from light.             See Exh. I, lao Ib, lc.

'5.      Plaintiff's        arthritis    over the past few years is to the point, plaintiff

cannot sit         for long periods of time. arthritis            in stJine, plaintiff      cannot type

for long periods of time, and due to the arthritis                        in hands and wrists, which

causes swelling in hand wrist,                fingers,      and 0iin in the joints,        de':jenerative

 Joint     disease     and arthritis         in left     ankle.    peptic     ulcers.    caused by the

different      medications plaintiff           is on, plaintiff       wears wrist braces to help

 support plaintiff's            wrists and hands. plaintiff         is on two different arthritis

medications now, Diclofenac and Indomethacin. see Exhibit 2, 2a.

 6.      Plaintiff     has tJermanentlower bunk and permanent 1st floor restrictions,

partly due to plaintiff's                fractured leg and plaintiff's           de•.•
                                                                                    th perception is

not properly functioning.                 Plaintiff    has swellin" in tJlaintiff' s lower left

Ie",     to whit the 2 extra pillows to elevate                    leSls (Exh. 2). and two extra

pillows      to     elevate      upper extremities          due to plaintiff's          GERD.(Exh. 2).

Plaintiff      has A"'Ofoot             "Brace", to support plaintiff's            fractured    leg and

plaintiff's        ankle with arthritis         and degenerative joint disease.



                                                      -2-
